Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is a response to a 371 application filed -----7/10/2020, which is a national stage application of PCT/IB2019/050151 filed 1/9/2019, which claims foreign priority to IT102018000000667 filed 1/10/2018.

As filed, claims 1-19 are pending.

Election/Restrictions
Regarding the election of species requirement, Applicant elected the species of 
    PNG
    media_image1.png
    194
    193
    media_image1.png
    Greyscale
,which is compound 1a on pg. 13 of the instant specification. The Examiner finds that he claims, which read on the elected species, are instant claims 1-19.

Examination will begin with the elected species. In accordance with the MPEP 803.02, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended. If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected. It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species . Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id. The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id. In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.

As per MPEP 803.02, the Examiner will attempt to determine whether the entire scope of the claims is patentable. Applicants' elected species, as shown above, does makes a contribution over the prior art.  Therefore, according to MPEP 803.02: should the elected species appear allowable, the search of the Markush-type claim will be extended.  The search and examination should be continued until either (1) prior art is found that anticipates or renders obvious a species that falls within the scope of a proper Markush grouping that includes the elected species, or (2) it is determined that no prior art rejection of any species that falls within the scope of a proper Markush grouping that includes the elected species can be made.  The Examiner need not extend the search beyond a proper Markush grouping.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/10/2020 and 3/31/2022 has been considered by the Examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 9, 10, 12, 13, and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a)	Regarding claim 1, the claim recites the following definitions for instant variables R1-R3:

    PNG
    media_image2.png
    169
    638
    media_image2.png
    Greyscale

	It is unclear to the Examiner whether “a cyano group” pertains to the definition of instant variable R6 or the definitions of instant variables R1-R3.  Accordingly, the metes and bounds of this claim is unclear, which rendered the claim indefinite.

b)	Regarding claims 3-6, 9, 10, 12, 13, and 15-19, these claims are directly or indirectly dependent of claim 1, and they failed to correct the indefiniteness issue of claim 1, which rendered these claims indefinite.

Claim Objections
Claims 1-19 are objected to because of the following informalities:  
a)	Regarding claim 1 (pg. 2), the claim recites the phrase, “Process for the preparation of a disubstituted diaryloxybenzoheterodiazole compound having general formula (I)”.
	Such expression can be clarified by reciting – A process for the preparation of a disubstituted diaryloxybenzoheterodiazole compound having general formula (I) --.

b)	Regarding claim 1 (pg. 2), the claim recites the phrase, “R1, R2, and R3, identical or different, represent a hydrogen atom; or they are selected from linear or branched, C1-C20 alkyl group, optionally containing heteroatoms, optionally substituted cycloalkyl groups, optionally substituted aryl groups, linear or branched, optionally substituted C1-C20, alkoxy groups”.
	Such expression can be clarified by reciting -- R1, R2, and R3, identical or different, represent a hydrogen atom; or 1-C20 alkyl group1-C20

c)	Regarding claim 1 (pg. 3-5), the claim recites multiple instances of “the same meaning as described above”.
	Such expression can be clarified by reciting -- the same meaning asin formula (I) --.

d)	Regarding claim 1, (pg. 3), the claim recites the phrase, “X1 and X4 optionally represent a bromine atom and X2 and X3 optionally represent a fluorine atom or a chlorine atom”.
	Such expression can be clarified by reciting --  or X1 and X4 optionally represent a bromine atom and X2 and X3 optionally represent a fluorine atom or a chlorine atom --.

e)	Regarding claim 1 (pg. 4), the claim recites the phrase, “a cycle as in the case of pinacol esters of boronic acid or 1,3-propanediol esters of boronic acid”.
	Such expression can be clarified by reciting -- a cycle selected from pinacol esters of boronic acid or 1,3-propanediol esters of boronic acid --.

f)	Regarding claims 2-19, the claims recite the phrase, “Process for the preparation”.  Such expression can be clarified by reciting – The process for the preparation --.

g)	Regarding claims 3 and 7, the claims recite the phrase, “said 2-thienylboronic compound having general formula (III) are used in molar ratios ranging from 1:2 to 1 4”, which has typographical error
	Such error can be corrected by reciting -- said 2-thienylboronic compound having general formula (III) are used in molar ratios ranging from 1:2 to 1:4 --.

h)	Regarding claim 3 (pg. 7), the claim recites, “HLB”, which is abbreviation, and it needs to be spelled out in their entirety because this is the first time that “HLB” appears in the claim, and it must be defined.  

i)	Regarding claims 3, 6, 7, 14, 16, and 17, the claims recite the phrase, “the volume ratio between said aqueous solution”.
	Such expression can be clarified by reciting -- 

j)	Regarding claims 3 and 7, the claims recites the phrase, “said benzoheterodiazole compound having general formula (II) being used in said mixture in an amount”.
	Such expression can be clarified by reciting --  said halogenated benzoheterodiazole compound having general formula (II) being used in said mixture in an amount --.

k)	Regarding claim 4 (pg. 9), the claim recites the phrase, “said step (b) is carried out in the presence of at least one crown ether selected from from the group consisting of”.
	Such expression can be clarified by reciting -- said step (b) is carried out in the presence of at least one crown ether selected from 

l)	Regarding claims 5, 10, and 13, the claims recite the phrase, “said N-aloimide are used in molar ratio ranging from 1:2 to 1:3”.
	Such expression has typographical error, which can be corrected by reciting -- said N-haloimide are used in molar ratio ranging from 1:2 to 1:3 --.
Appropriate correction is required.

Conclusion
Claims 1, 3-6, 9, 10, 12, 13, and 15-19 are rejected.
Claims 1-19 are objected.

The instant claims are drawn to a process of making a compound of instant formula (I); and instantly claimed step (a) do not appear to have been disclosed previously in the prior arts.  For at least this reason, the instant claims are substantially differentiated from any prior art reference, such as Foreign Patent Application Publication No. WO2016/046319, hereinafter Abbondanza (see IDS filed 7/10/2020).  Furthermore, the prior art provide insufficient guidance or motivation that would have led a person having ordinary skill in the art to arrive at the instantly claimed process.
	

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626